NO. 12-13-00365-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                                 §      APPEAL FROM THE 321ST
IN THE INTEREST OF M. J.,
                                                 §      JUDICIAL DISTRICT COURT
A CHILD,
                                                 §      SMITH COUNTY, TEXAS


                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
       Pursuant to Rule 32.1, Appellant’s docketing statement was due to have been filed at the
time the appeal was perfected, i.e., November 27, 2013. See TEX. R. APP. P. 32.1. On November
27, 2013, this court sent a notice informing Appellant that he should file a docketing statement
within ten days if he had not already done so. On the same date, this court sent Appellant a
notice requesting that he remit the filing fee for the appeal on or before December 9, 2013.
       Appellant did not pay the filing fee or file the docketing statement. Accordingly, on
December 10, 2013, this court issued another notice advising Appellant that the docketing
statement was past due. The notice also advised Appellant that the filing fee was due to have
been paid on or before December 9, 2013, but had not been received. See TEX. R. APP. P. 5
(requiring payment of filing fee at time an item is presented for filing). The notice further
provided that unless the docketing statement was filed and the filing fee paid on or before
December 20, 2013, the appeal would be presented for dismissal in accordance with Rule 42.3.
The time for filing the docketing statement and paying the filing fee has expired, and Appellant
has not complied with the court’s request. Because Appellant has failed to comply with Texas
Rules of Appellate Procedure 5 and 32.1, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered January 8, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           JANUARY 8, 2014


                                          NO. 12-13-00365-CV


                                   IN THE INTEREST OF M. J.,
                                           A CHILD,


                                 Appeal from the 321st District Court
                         of Smith County, Texas (Tr.Ct.No. 00-2374 F/D)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.